790 So. 2d 1143 (2001)
Gary CAPLES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-679.
District Court of Appeal of Florida, Fifth District.
July 6, 2001.
Rehearing Denied August 14, 2001.
Gary Caples, Bristol, Pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Lori N. Hagan, and Angela D. McCravy, Assistant Attorney Generals, Daytona Beach, for Appellee.
HARRIS, J.
Caples was charged, along with other felonies, with the offense of felony Driving While License Suspended. Faced with a threat of a habitual violent felony offender classification and a possible 30-year sentence, Caples elected to enter a negotiated plea under which he received five year sentences on all charges except a robbery charge which netted him eight years. Caples *1144 did not appeal. However, after Huss v. State, 771 So. 2d 591 (Fla. 1st DCA 2000), which held that convictions for DWLSR occurring before the statutory revision of section 322.34, Fla. Stat., could not be treated as prior convictions for the purpose of reclassifying misdemeanor DWLSR to a felony, Caples, because his prior convictions occurred before that date, filed a Heggs-like motion for resentencing. His means of relief, if indeed he is entitled to relief, is by withdrawing his plea and not by receiving the benefit of a negotiated plea sweetened by an additional reduction of sentence based on Huss. We affirm the court's denial of Caples' motion to correct illegal sentence but without prejudice to request a withdrawal of his plea.
AFFIRMED.
THOMPSON, C.J., and SHARP, W., J., concur.